EY     GENERAL

                               EXAS




                        April 4, 1958

Dr, Henry A. Holle          Opinion No. ~~-408
Department of Health
Austin, Texas               FCE: Does the definition of milk,
                                 as provided in Section l(A) of
                                 Article 165-3, permit the use
                                 of any other term, such as "All
                                 Jersey Milk", "All Guernsey Milk"
                                 etc., to designate the product,
                                 or should milk, regardless of
                                 breed source, be labeled
                                 simply "Milk" under a uniform
                                 designation of the food product?
Dear Dr. Holle:
        In a recent letter to this department you have stated
that a group of milk producers has requested approval by your
department of a label which contains the words "PA11Jersey Milk."
These milk producers intend to use this label on a milk carton
containing their product, if such approva.1by your department
is granted. In connection with their request, you have asked us
the following question:
             "Does the definition of milk as nrovided in
       Section l(A) of Article 165-3,permit the,use of
       any other term such as "All Jersey Mi,lk","All
       Guernsey Milk", "All Holstein Milk", "Hereford
       Milk", etc. to designate the product:,or should
       milk regardless of breed source be labeled simply,
       "Milk" under a uniform designation of the food
       product?"
        The restrictions on labeling are contained in Section 4 of
Article 165-3 which reads as follows:
             "No milk or milk products sold, produced or
       offered for sale within this state by any person,
       firm, association or corporation shall carry a
       label, device or design marked 'Grade A' or
       'Grade B', or any other grade, statement, design
       or device, regarding the safety, sanitary quality
       or food value of the contents of the container
       which is misleading or which does not conform to the
       definition and requirements of this Act."
"Dr. Henry A. Holle, page 2 (WW-408).!’


        These restrictions pertain to labels which are con-
cerned with the "safety, sanitary quality or food value" of
the product. This type of label must neither be "misleading"
nor not in conformance -withthe definitions and requirements
of this act.
        In Opinion No. V-1095 dated August 22, 1959, addressed
to the State Health Officer, Attorney General price Daniel held
that the addition of the word "fresh" to a label for Grade A,
pasteurized, homogenized, Vitamin D milk was not prahibited by
Section 4 of Article 165-3, V.C.S., because the term "fresh"
does not refer to the safety, sanitary quality or food value of
the milk. It is our opinion that neither does the term "All
Jersey" refer to the safety, sanitary quality or food value of
the milk.
        It is obvious that the words "All Jersey" are,not mis-
leading within the prohibition of the statute as they in no way
describe the safety, sanitary quality or food value of theI
milk.
        To determine compliance with the second prohibition of
Section 4 we must look to the definition of "Milk" which is con-
tained in Section l(A) as follows:
              "Milk is hereby defined'to be'the labteal
        secretion obtained by the complete milking of one
        or more healthy cows,exclud.ingthat,obtained with-
        in fifteen days before and five days after caiving,
        or such longer period as may be necessary to render
        the milk practically colostrum free; which contains
        not less than eight per cent (8%) of milk solids-
        not-fat, and not lessthan three and one-fourth percent
        (3-l/qth$) of milk fat."
There is nothing in this definition which prohibits the use of
some term to designate the breed source and the use of suoh term
would be allowed.
        It has been stated that it is impossible to determine by
laboratory analysis the breed source of standardized milk. While
this does complicate the enforcement of the mislabeling laws, this
does not of itself prohibit the use of the words "All Jersey Milk".
This fact merely requires the use of techniques other than labora-
tory analysis'to determine the correctness of the breed source
label.
"Dr. Henry A. Holle, page 3 (wW-408)."


                         SUMMARY
             The use of the designation "All Jersey
       Milk" on milk cartons containing such milk is
       not prohibited by Section 4 or Section l(A) of
       Article 165-3 of Vernon's Civil Statutes.
                                  Very truly yours,
                                  WILL WILSON



                              I
                                  Assistant Attorne

JI&c:dac:mc             4
APPROVED:
OPINION COMMITTEE:
Geo. P. Blackburn, Chairman
Cecil C. Rotsch
Milton Richardson
John H. Minton, Jr.
REXIEWED FOR THE ATTORhmY GENJZRAL
BY: W. V. Geppert